DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 7-10, 12-22, 24-26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claims 1, 14, 21, and 30, the prior art of record fails to anticipate or render obvious a spring damper device comprising a single directional spring defining an inner diameter, a viscoelastic damper situated within the inner diameter, the viscoelastic damper further comprising a first section having a first diameter, a second section having a second diameter, and a third section having a third diameter, wherein the first and third diameters are substantially the same and are each less than the second diameter, wherein an entirety of the viscoelastic damper is situated between the first and second ends of the single directional spring, and wherein, during compression of the spring and the viscoelastic damper, the viscoelastic damper operates independently of the spring, such that the spring rate of the single directional spring is substantially unaffected by the viscoelastic damper.  With regards to claim 24, the prior art of record fails to anticipate or render obvious a spring damper device comprising a single directional spring defining an inner diameter, a viscoelastic damper situated within the inner diameter, the viscoelastic damper comprising a first section having a first diameter, a second section having a second diameter, a third section having a third diameter, wherein the first and third diameters are substantially the same and are each less than the second diameter, such that the first and third sections are formed on opposing sides of the second section. With regards to claim 29, the prior art of record fails to anticipate or render obvious a spring damper device comprising a single directional spring defining an inner diameter, a viscoelastic damper situated within the inner diameter, the viscoelastic damper comprises a first section having a first diameter, a second section having a second diameter, and a third section having a third diameter, wherein the first and third diameters are substantially the same and are each less than the second diameter, and wherein the first and third sections have an uncompressed profile when the viscoelastic damper is in an uncompressed state, and where the first and third sections have an compressed profile when the viscoelastic damper is in a compressed state, the compressed profile being substantially the same as a profile of the second section in the uncompressed and compressed states.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maruyama, Fujita and Dai each teach a spring damper comprising a single directional spring and viscoelastic damper disposed within an inner diameter of the spring.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 12, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657